Title: To Thomas Jefferson from Pseudonym: "A Republican", 21 September 1808
From: Pseudonym: “A Republican”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Septemr. 21. 1808
                  
                  I take the liberty of addressing a few lines to you, on a Subject that has occasioned Consederable Agetation & warmth in this City, particularly Amongst those who are immedeately interested, and, as I conceive Sir, You are a branch of the Government and Capable of deciding the question, I beg leave to refer you to the Secretary or the Comptroller of the Treasury, respecting a late Construction placed upon an Act of Congress dated March 10. last, intending payment of Revenue Bonds in Certain Cases, and as every Man who reads attentively the Several Sections of the Act, must acknowledge (unless warped by resentment or prejudice) that the Construction is not only forced, but illegal oppressive & improper, because with the exception of A Solitary Word the Law is Complete & perfect The word “hertofore” in the 5th line 2nd Section evidently & inadvertently used, by the framers of the Act for the Word, previously, is now Considered Ambiguous, & that in Consequence, the Importer is called upon for Payment of duties on Sugars Coffee & other Articles mentioned in Sd Act to be extended during & 45 days after the raising of the Embargo,  payment is demanded upon all Goods imported after the date of the Act March 10th last—in consequence of this New Construction—
                  I beg leave for further elucidation on this Subject to refer you to a Publication under the Signature of an Aggrieved Merchant in Poulsons American Daily Advertiser of this City of 13 July and as you must have understood the force & meaning of the Law at the time of its receiving your approbation & Signature I hope Sir, you will Consider the subject, as Soon as time will permit you to pay a few Minutes attention to it & give such instructions to the Comptroller of the Treasary as will govern him on the Subject, either to grant the indulgence afforded by Law to the distressed Merchant, or to Sanction & Confirm the Construction—
                  Having this Morning recd information from the Collector that my Bonds at 6 Months Amot. $5000. on Sugars imported a few days after the 10th of last March from the Havana, will be put in Suit unless paid Tomorrow, notwithstanding the Bonds orijinally given the 3 Months of Same [expor]tations for half the Amount of duties, have been Cancelled & the whole of the Goods at the Moment in the possession of the United States. I am, Sir, Your Friend & Hble Servt
                  
                     A Republican 
                     
                  
               